Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–20 have been submitted for examination.  
Claims 1–20 have been examined and rejected. 

Specification

The disclosure is objected to because of the following informalities: “Example environment 200 includes content receiver 122, display device 124, viewer 160, and camera 126.” (Specification 8) and “the supplemental content system 130 receives, from the content receiver 122, the one or more images of the viewer 160, the viewer's environment 200, or a combination thereof.” (Id. 9).
Since the viewer’s environment includes the viewer (8), then the exclusive or overlapping nature of the sets “images of the viewer 160” (9) and “images of the viewer’s environment 200” (9) is unclear. Further, it is unclear whether “environment 200” (8) and “viewer’s environment 200” (9) refer to the same set of subjects or different sets of subjects.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11, and 19 recite the limitation “at least one image of an environment associated with the viewer” on lines 6–7.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim recites the broad recitation "analysis of the at least one image”, and the claim also recites “at least one image of an environment associated with the viewer" in lines 6–7 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Specifically, is this image referring to “the one or more images of the viewer 160, the viewer's environment 200, or a combination thereof.” (Specification 9). 
Claims 2–10, 12–18, and 20 are rejected for depending from a rejected claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1–9 and 11–17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 2009/0133051) in view of Tischer et al (US 2007/0271580).
Regarding claim 1, Hildreth discloses:
A system (Hildreth, ¶ [0053], “The device 200 may be implemented as a set top box, a television, an ultra-mobile personal computer (UMPC), a mobile internet device (MID), a digital picture frame (DPF), a portable media player (PMP), a general-purpose computer (e.g., a desktop computer, a workstation, or a laptop computer), a server, a gaming device or console, an electronic media player (e.g., a digital video disc (DVD) player, a compact disc (CD) player, a digital video recorder (DVR)), or any other type of electronic device that includes a processor or other control circuitry configured to execute instructions, or any other apparatus that includes a user interface.”), comprising: 
one or more processors; and a memory device storing computer instructions (Hildreth, ¶ [0048], “FIG. 2 is a block diagram of a device 200 used to implement device access control. Briefly, the device 200 includes, among other things, a user interface 201, a storage medium 202, an input unit 204, and a processor 205.”) that, when executed by the one or more processors, cause the one or more processors (Hildreth, ¶ [0018], “The system also includes a processor configured to perform operations comprising determining an attribute of a user detected within the one or more images of the area proximate to the electronic media device. The processor also is configured to perform operations comprising accessing media settings appropriate for the user based on the determined attribute and controlling access to the electronic media device based on the accessed media settings appropriate for the user.”) to: 
present first content to a viewer; (Hildreth, ¶ [0050], “The user interface 201 also may be configured to display television content or other video/media content.”)
analyze at least one image of an environment associated with the viewer during presentation of the first content to the viewer; and (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”)
Hildreth does not explicitly teach “present second content to the viewer based on the analysis of the at least one image.”.
In a similar field of endeavor Tischer teaches:
present second content to the viewer (Tischer, ¶ [0104], “At Block 1330, the content presentation on the content presentation device is controlled based on the overall attentiveness. In some embodiments, if a low overall attentiveness is present, the content may be changed based on the low overall attentiveness. In contrast, if a relatively high overall attentiveness is present, the current content that is being presented may be continued. For example, if a movie is being played and high overall attentiveness is being measured, the movie may continue, whereas if low overall attentiveness is present, the movie may be stopped and background music may be played.”) based on the analysis of the at least one image. (Tischer, ¶ [0119], “attentiveness may be determined based on position of audience members relative to the content presentation device. For example, FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein. Image analysis may assume that users that are present in the primary consumption area 1930 are paying attention. Moreover, image analysis may track movement of users into and out of the primary consumption area, as shown by arrow 1934, and may assign different levels of attentiveness in response to the detected movement. A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer.
The motivation is
embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.

as taught by Tischer (¶ [0121]).

Regarding claim 2, the combination of Hildreth and Tischer teaches:
The system of claim 1, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: analyze at least one other image of the environment (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”) relative to presentation of the second content to the viewer to detect a change in the environment in response to the second content being presented to the viewer; (Tischer, ¶ [0104], “if high attentiveness to background music is detected, then a movie may begin, whereas if low attentiveness to the background music is detected, the background music may continue.”) and 
store an indication of whether the change in the viewer's environment is a positive or negative change. (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”)

Regarding claim 3, the combination of Hildreth and Tischer teaches:
The system of claim 2, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: provide an update to a (Tischer, ¶ [0121], “embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.”)

Regarding claim 4, the combination of Hildreth and Tischer teaches:
The system of claim 2, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: determine context information associated with the environment based on the analysis of the at least one other image; (Tischer, ¶ [0070], “Alcohol consumption and/or smoking may be determined by, for example, chemical sensors and/or image analysis.”) and store a relationship between the second content and context information. (Tischer, ¶ [0070], “Advertising content may be controlled in response to alcohol/smoking by the audience.”)

Regarding claim 5, the combination of Hildreth and Tischer teaches:
The system of claim 2, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: determine that the change in the viewer's environment is a positive or negative change (Tischer, ¶ [0073], “Finally, mood can be determined, for example, by analyzing biometric data, such as retinal data, analyzing the image and/or analyzing the interaction of the audience members. The content can be controlled to suit the audience mood and/or try change the audience mood.”) based on the viewer reacting to the second content with an expected response. (Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”)

Regarding claim 6, the combination of Hildreth and Tischer teaches:
The system of claim 2, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: determine that the change in the viewer's environment is a positive or negative change based on an action taken by the viewer in response to viewing the second content. (Tischer, ¶ [0074], “in some embodiments, content presentation may be used as a mechanism to control an audience. For example, the content presentation device may be controlled to attempt to disperse the audience, to try to bring the audience closer together, to cause the audience to quiet down, or to try to cause the audience to have a higher level of activity. A feedback mechanism may be provided, using the sensors to measure the effectiveness of the audience control, and to further control the content presentation device based on this feedback mechanism.”)

Regarding claim 7, the combination of Hildreth and Tischer teaches:
The system of claim 1, further comprising: a database that stores a plurality of relationships between content and environment information; (Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”) and 
(Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”)

Regarding claim 8, the combination of Hildreth and Tischer teaches:
The system of claim 1, wherein the environment (“an area proximate to the device” / “primary content consumption area”) associated with the viewer is an area surrounding the viewer within a viewable portion of the at least one image. (Hildreth, ¶ [0041], “the dad user 101 may be watching television alone and the device rendering the television content may automatically, without human intervention, identify the dad user 102 as the user watching the television content based on one or more images of an area proximate to the device.”) (Tischer, ¶ [0119], “FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein.”)

Regarding claim 9, the combination of Hildreth and Tischer teaches:
The system of claim 1, wherein the memory device stores further computer instructions that, when executed by the one or more processors, cause the one or more processors to: compare the at least one image with at least one other image to identify a product in the at least one other image that was not in the at least one image; (Tischer, ¶ [0120], “users presence or absence in the primary consumption area 1930 may provide an autonomous login and/or logout, for attentiveness determination. Conversely, attentiveness determination may provide an autonomous login and/or logout. An autonomous login may be provided when a user moves into the primary consumption area, as shown by arrow 1934. The user may be identified or not identified.”)  
determine if the product is associated with the second content; (Tischer, ¶ [0120], “An autonomous logout may be provided by detecting that the user in the primary consumption area 1930 is sleeping, has left, is not interacting or has turned off the device 110 using the remote control 1940.”) and 
in response to the product being in the at least one other image and associated with the second content, indicate a positive change in the viewer's environment. (Tischer, ¶ [0119], “A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”)

Regarding claim 11, Hildreth discloses:
A computing device (Hildreth, ¶ [0053], “The device 200 may be implemented as a set top box, a television, an ultra-mobile personal computer (UMPC), a mobile internet device (MID), a digital picture frame (DPF), a portable media player (PMP), a general-purpose computer (e.g., a desktop computer, a workstation, or a laptop computer), a server, a gaming device or console, an electronic media player (e.g., a digital video disc (DVD) player, a compact disc (CD) player, a digital video recorder (DVR)), or any other type of electronic device that includes a processor or other control circuitry configured to execute instructions, or any other apparatus that includes a user interface.”), comprising: a memory device that stores computer instructions; and one or more processors (Hildreth, ¶ [0048], “FIG. 2 is a block diagram of a device 200 used to implement device access control. Briefly, the device 200 includes, among other things, a user interface 201, a storage medium 202, an input unit 204, and a processor 205.”)  that execute the computer instructions (Hildreth, ¶ [0018], “The system also includes a processor configured to perform operations comprising determining an attribute of a user detected within the one or more images of the area proximate to the electronic media device. The processor also is configured to perform operations comprising accessing media settings appropriate for the user based on the determined attribute and controlling access to the electronic media device based on the accessed media settings appropriate for the user.”) to: 
provide first content to a content receiver for presentation to a viewer; (Hildreth, ¶ [0050], “The user interface 201 also may be configured to display television content or other video/media content.”)
analyze at least one image of an environment surrounding the viewer taken with respect to the presentation of the content to the viewer; and (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”)
Hildreth does not explicitly teach “provide second content to the content receiver for presentation to the viewer based on the analysis of the at least one image.”
In a similar field of endeavor Tischer teaches:
provide second content to the content receiver for presentation to the viewer (Tischer, ¶ [0104], “At Block 1330, the content presentation on the content presentation device is controlled based on the overall attentiveness. In some embodiments, if a low overall attentiveness is present, the content may be changed based on the low overall attentiveness. In contrast, if a relatively high overall attentiveness is present, the current content that is being presented may be continued. For example, if a movie is being played and high overall attentiveness is being measured, the movie may continue, whereas if low overall attentiveness is present, the movie may be stopped and background music may be played.”) based on the analysis of the at least one image. (Tischer, ¶ [0119], “attentiveness may be determined based on position of audience members relative to the content presentation device. For example, FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein. Image analysis may assume that users that are present in the primary consumption area 1930 are paying attention. Moreover, image analysis may track movement of users into and out of the primary consumption area, as shown by arrow 1934, and may assign different levels of attentiveness in response to the detected movement. A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by 
The motivation is
embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.

as taught by Tischer (¶ [0121]).

Regarding claim 12, the combination of Hildreth and Tischer teaches:
The computing device of claim 11, wherein the memory device further stores a plurality of relationships between a plurality of second content and a plurality of contextual information, and wherein the one or more processors further executes the computer instructions to: determine contextual information associated with the environment based on the analysis of the at least one image; and select the second content from the plurality of second content based on the plurality of relationships and the contextual information associated with the environment.

Regarding claim 13, the combination of Hildreth and Tischer teaches:
The computing device of claim 11, wherein the one or more processors further executes the computer instructions to: analyze at least one other image of the environment (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”) taken with respect to the presentation of the second content to the viewer; (Tischer, ¶ [0104], “if high attentiveness to background music is detected, then a movie may begin, whereas if low attentiveness to the background music is detected, the background music may continue.”) determine a change in the environment based on the analysis of the at least one other image; (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”) and provide an indication of the change to a third party. (Tischer, ¶ [0121], “embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.”)

Regarding claim 14, the combination of Hildreth and Tischer teaches:
The computing device of claim 13, wherein the one or more processors determines the change in the environment by further executing the computer instructions to: determine whether the change in the viewer's environment is a positive or negative change. (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”)

Regarding claim 15, the combination of Hildreth and Tischer teaches:
The computing device of claim 13, wherein the one or more processors determines the change in the environment (Tischer, ¶ [0073], “Finally, mood can be determined, for example, by analyzing biometric data, such as retinal data, analyzing the image and/or analyzing the interaction of the audience members. The content can be controlled to suit the audience mood and/or try change the audience mood.”) by further executing the computer instructions to: determine whether the change in the environment is an expected response by the viewer to the second content. (Tischer, ¶ [0072], “Prior exposure to the content can identify that a particular audience member has already been exposed to the content, by correlating the presence of an audience member who has not been actively identified, but whose presence has been detected. The content may be varied to avoid repetition or to provide repetition, depending on the circumstances.”)

Regarding claim 16, the combination of Hildreth and Tischer teaches:
The computing device of claim 13, wherein the determination of the change in the environment is based on an action taken by the viewer in response to viewing the second content. (Tischer, ¶ [0074], “in some embodiments, content presentation may be used as a mechanism to control an audience. For example, the content presentation device may be controlled to attempt to disperse the audience, to try to bring the audience closer together, to cause the audience to quiet down, or to try to cause the audience to have a higher level of activity. A feedback mechanism may be provided, using the sensors to measure the effectiveness of the audience control, and to further control the content presentation device based on this feedback mechanism.”)

Regarding claim 17, the combination of Hildreth and Tischer teaches:
The computing device of claim 11, wherein the one or more processors further executes the computer instructions to: compare the at least one image with at least one other image of the environment with respect to the presentation of the second content to the viewer to identify a product in the at least one other image that was not in the at least one image; (Tischer, ¶ [0120], “users presence or absence in the primary consumption area 1930 may provide an autonomous login and/or logout, for attentiveness determination. Conversely, attentiveness determination may provide an autonomous login and/or logout. An autonomous login may be provided when a user moves into the primary consumption area, as shown by arrow 1934. The user may be identified or not identified.”)  determine (Tischer, ¶ [0120], “An autonomous logout may be provided by detecting that the user in the primary consumption area 1930 is sleeping, has left, is not interacting or has turned off the device 110 using the remote control 1940.”) and in response to the product being in the at least one other image and associated with the second content, generate an indication of a positive change in the viewer's environment. (Tischer, ¶ [0119], “A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”)

Regarding claim 19, Hildreth discloses:
A method (Hildreth, ¶ [0053], “The device 200 may be implemented as a set top box, a television, an ultra-mobile personal computer (UMPC), a mobile internet device (MID), a digital picture frame (DPF), a portable media player (PMP), a general-purpose computer (e.g., a desktop computer, a workstation, or a laptop computer), a server, a gaming device or console, an electronic media player (e.g., a digital video disc (DVD) player, a compact disc (CD) player, a digital video recorder (DVR)), or any other type of electronic device that includes a processor or other control circuitry configured to execute instructions, or any other apparatus that includes a user interface.”), comprising: presenting first content to a user; (Hildreth, ¶ [0050], “The user interface 201 also may be configured to display television content or other video/media content.”)
analyzing at least one image of the user's environment during presentation of the first content to the user; and (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”)
Hildreth does not explicitly teach “present second content to the user based on the analysis of the at least one image.”
In a similar field of endeavor Tischer teaches:
present second content to the user (Tischer, ¶ [0104], “At Block 1330, the content presentation on the content presentation device is controlled based on the overall attentiveness. In some embodiments, if a low overall attentiveness is present, the content may be changed based on the low overall attentiveness. In contrast, if a relatively high overall attentiveness is present, the current content that is being presented may be continued. For example, if a movie is being played and high overall attentiveness is being measured, the movie may continue, whereas if low overall attentiveness is present, the movie may be stopped and background music may be played.”) based on the analysis of the at least one image. (Tischer, ¶ [0119], “attentiveness may be determined based on position of audience members relative to the content presentation device. For example, FIG. 19 illustrates a content presentation device 110 that includes an image sensor 1920, such as a camera, that points to a primary content consumption area 1930 that may include a sofa 1932 therein. Image analysis may assume that users that are present in the primary consumption area 1930 are paying attention. Moreover, image analysis may track movement of users into and out of the primary consumption area, as shown by arrow 1934, and may assign different levels of attentiveness in response to the detected movement. A remote control 1940 also may be included and a higher degree of attentiveness may be assigned to a user who is holding or using the remote control 1940.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for capturing images of the viewer’s environment as taught by Hildreth with the system for presenting second content to a viewer based on the analysis of images of the viewer’s environment as taught by Tischer.
The motivation is
embodiments of the invention may also provide a measure of attentiveness of an audience, which may be more important than a mere number of eyeballs in determining advertising rates/content and/or other parameters. Thus, advertising rates/content and/or other parameters may be determined by a combination of number of audience members and attentiveness of the audience members, in some embodiments of the invention.

as taught by Tischer (¶ [0121]).

Regarding claim 20, the combination of Hildreth and Tischer teaches:
The method of claim 19, further comprising: analyzing at least one other image of the user's environment (Hildreth, ¶ [0061], “The camera 301 captures or otherwise produces camera images, which may be transmitted to the processor 303. The processor 303 may process the camera images using techniques described throughout this disclosure. The processor 303 may receive and decode content descriptor tags embedded within video program data. The processor 303 may control the video being displayed on the display device 304 and also may control the audio being played though the speakers 305 based on user attributes and the decoded content descriptor tags.”, ¶ [0105], “The processor 205 further may block a program, channel, input, or function when a user is detected within a camera image, where an age classification process classifies a user to be of an age group that is not authorized to view the content (e.g., a child is present). In configurations where an age classification process is disabled or in implementations that do not include an age classification process, the processor 205 may block a program channel, input, or function when a user is detected within a camera image and a user identification process is unable to determine the identity of the user.”, ¶ [0107], “The processor 205 may continuously monitor a camera image, so that the processor 205 may block content immediately upon a user entering a room (e.g., a mature program may be blocked immediately upon a child walking into a room where a parent is watching the mature program).”) during presentation of the second content to the user; (Tischer, ¶ [0104], “if high attentiveness to background music is detected, then a movie may begin, whereas if low attentiveness to the background music is detected, the background music may continue.”)  and determine whether a change in the user's environment is a positive or negative change based on a comparison between the analysis of the at least one image and the analysis of the at least one other image. (Tischer, Figs. 15, 16, & 17, ¶ [0114], “As shown in FIG. 16, the attribute(s) of Member #1 appear to correlate highly with the content, whereas the attribute(s) of Member #2 appear to correlate less closely with the content. Very little, if any, correlation appears for Member #3. From these correlations, it can be deduced that Member #1 is actually interacting with the content, whereas Member #2 may be actively paying attention, but may not be interacting with the content. Member #3's attributes appear to be totally unrelated to content, and so Member #3 may be classified as passive. Accordingly, the attributes that are sensed may be correlated against characteristics of the content that is currently being presented, to determine attentiveness of the audience member.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MICHAEL B. PIERORAZIO/Primary Examiner, Art Unit 2426